



COURT OF APPEAL FOR ONTARIO

CITATION: Aguas v. Rivard Estate, 2017 ONCA
    314

DATE: 20170413

DOCKET: C62343 & C62344

Doherty, MacFarland and Rouleau JJ.A.

DOCKET:
    C62343

BETWEEN

Luisa Aguas

Appellant (Plaintiff)

and

The Estate of Curtis Rivard, deceased, Premier
    Express Lines
and Associates Leasing

Respondents (Defendants)

DOCKET: C62344

AND BETWEEN

Luisa Aguas

Appellant (Plaintiff)

and

Stephanie L. Tanner, David G. Scherer, Scherer
    Leasing Inc. and Lajos Guth

Respondents (Defendants)

John Bruggeman for the appellant

Blair Nitchke and David Sazant for the respondents,
    David G. Scherer (Estate) and Scherer Leasing Inc.

Allan L. Rachlin and Jeffrey Small for the respondents,
    Premier Express Lines and The Estate of Curtis Rivard

Heard and released orally: April 7, 2017

On appeal from the judgment of Justice David L. Edwards
    of the Superior Court of Justice, dated June 1, 2016.

ENDORSEMENT

[1]

The trial judge, in our view, did not have a complete picture of the
    particular facts and circumstances in these cases when he dismissed the
    appellants actions.

[2]

Here there were a series of evolving events leading up to the dismissals,
    including an appearance before a trial management judge who made certain orders,
    as well as appearances seeking an adjournment.

[3]

The self-represented litigant was, at the time set for trial,
    non-compliant with a trial management order and in addition her brother, who
    was her main liability witness, had been recently injured and was hospitalized
    in Ecuador.

[4]

As a self-represented litigant with language issues, she was no doubt
    unaware of all that could be and should have been said on that occasion.

[5]

In our view, these matters in fairness to both sides, should go back for
    reconsideration of whether the matters should proceed or not on a more fulsome
    record, which minimally should include a full history as well as some detail,
    on the available medical evidence addressing the merits of the appellants claims
    and particularly so in circumstances where appellants counsel has confirmed
    that he will be representing the appellant should the matters proceed to trial.

[6]

To carry out the terms of this order the plaintiff is directed to bring a
    motion within 60 days before a judge of the Superior Court to demonstrate to
    the court why these matters should proceed.

[7]

The appeals are allowed and the orders of Edwards J. are set aside.

[8]

No costs.

Doherty J.A.

J. MacFarland J.A.

Paul Rouleau J.A.


